Marston, J.
It clearly appeared that the award was signed by two of the arbitrators in the presence of each other, but- not in the presence of the third, who signed *80it at a different time and place, in the presence of one of the other two but not of both. This comes clearly within the decision in Daniels v. Ripley, 10 Mich., 237, and rendered the award invalid.
. These facts appearing and there being no dispute in reference thereto, the award should have been vacated, and it was error to render judgment thereon.
The judgment must be reversed with costs of both courts.
The other Justices concurred.